DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020 and on 10/13/2020 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29-31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (2007/0241400) in view of Yamazaki et al. (2009/0050941).		
Re claim 26, Nagai teaches an integrated circuit device structure (Figs. 1-7) comprising:												a first transistor body (20) comprising one or more semiconductor materials [45], the first transistor body (20) comprising: 									a first source region (21); 										a first drain region (22); and 									a first channel region [41-45] between the first source region (21) and the first drain region (22), wherein the first source region (21), the first drain region (22), and the first channel region [41-45] are located along a first lengthwise direction (<110> Axis) of the first transistor body (20); 										a second transistor body (30) comprising one or more semiconductor materials [45], the second transistor body (30) comprising: 							a second source region (32); 									a second drain region (31); and 									a second channel region [41-45] between the second source region (32) and the second drain region (31), wherein the second source region (32), the second drain region (31), and the second channel region [41-45] are located along a second lengthwise direction (<001> Axis) of the second transistor body (30), wherein the second lengthwise direction (<001> Axis) is non-parallel to the first lengthwise direction (<110> Axis); and												a gate (41) coupled with the first channel region [41-45] and the second channel region [41-45].											Nagai does not explicitly teach a first dielectric layer over the first transistor body; 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai as taught by Yamazaki so that a higher integration of the semiconductor device can be achieved ([12], Yamazaki).
	Re claim 27, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 26, wherein the gate (41, Nagai) extends (Fig. 1, Nagai) between the first transistor body (20, Nagai) and the second transistor body (Nagai).
Re claim 29, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 27, wherein the second lengthwise direction (<001> Axis, Nagai) is orthogonal (Fig. 1, Nagai) to the first lengthwise direction (<110> Axis).
Re claim 30, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 27, wherein the first transistor body (20, Nagai) comprises a n-type semiconductor material ([45], Nagai) and the second transistor body (30, Nagai) comprises a p-type semiconductor material ([45], Nagai).
Re claim 31, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 27.
Nagai does not explicitly teach further comprising a contact that couples the first source region with the second drain region.	
Yamazaki teaches a contact (240C) that couples the first source region (208a, [54]) with the second drain region (220b, [54]).						
Re claim 35, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 31, 										Nagai does not explicitly wherein the gate comprises polycrystalline silicon.
Yamazaki teaches a gate electrode typified by a polycrystalline silicon film [131].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai as taught by Yamazaki since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 36, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 31, wherein the first transistor body (20, Nagai) and the second transistor body (30, Nagai) comprise doped silicon ([45], Nagai).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (2007/0241400) in view of Yamazaki et al. (2009/0050941) as applied to claim 26 above, and further in view of Fried et al. (US Pat. 6,657,259).				Re claim 28, Nagai in view of Yamazaki teaches the integrated circuit device .
Fried teaches a CMOS structure (annotated Fig. 8, shown below) wherein a gate (314) comprises a longitudinal axis (annotated Fig. 8, shown below) that is oriented at an angle less than 90 degrees with the second lengthwise direction (annotated Fig. 8, shown below).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai in view of Yamazaki as taught by Fried since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

    PNG
    media_image1.png
    662
    620
    media_image1.png
    Greyscale

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (2007/0241400) in view of Yamazaki et al. (2009/0050941).	
Re claim 37, Nagai teaches a static random access memory (SRAM) (Figs. 1-7) comprising:												a NMOS transistor body (20) on a first plane (Fig. 1), the NMOS transistor body (20) having a first body orientation (<110> axis);							a PMOS transistor body (30), the PMOS transistor body (30) having a second body orientation (<001> axis), and wherein the first body orientation (<110> axis) is orthogonal (Fig. 1) to the second body orientation (<001> axis); and			a gate (41) coupled with the NMOS transistor body (20) and the PMOS transistor body (30) at an intersection.
Nagai does not explicitly teach a PMOS transistor body on a second plane, and wherein the first plane and the second plane are separated by a dielectric layer
Yamazaki teaches a CMOS (Figs. 1A-B) comprising a PMOS transistor body (231, [60]) on a second plane (“upper layer”, [60]), and wherein the first plane (“lower layer”, [60]) and the second plane (“upper layer”, [60]) are separated by a dielectric layer ((210, 211, [54]).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai as taught by Yamazaki so that a higher integration of the semiconductor device can be achieved ([12], Yamazaki).
Re claim 39, Nagai in view of Yamazaki teaches the SRAM of claim 37. 		Nagai does not explicitly teach further comprising a contact that couples the 
Yamazaki teaches a contact (240c) that couples the source region (208a, [54]) of a first transistor body (230) with the drain region (220b, [54]) of the second transistor body (231).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai as taught by Yamazaki since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (2007/0241400) in view of Yamazaki et al. (2009/0050941) as applied to claim 37 above, and further in view of Fried et al. (US Pat. 6,657,259).				
Re claim 38, Nagai in view of Yamazaki teaches the SRAM of claim 37.
Nagai in view of Yamazaki does not explicitly teach wherein the gate comprises a longitudinal axis that is oriented at an angle of about 45 degrees with the second transistor body.
Fried teaches a CMOS structure (annotated Fig. 8, shown below) wherein a gate (314) comprises a longitudinal axis (annotated Fig. 8, shown below) that is oriented at an angle less than 90 degrees with a second transistor body (second lengthwise direction, annotated Fig. 8, shown below).						Therefore, it would have been obvious to one of ordinary skill in the art as of the .

    PNG
    media_image2.png
    662
    620
    media_image2.png
    Greyscale

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (2007/0241400) in view of Yamazaki et al. (2009/0050941).
Re claim 43, Nagai teaches a system (Figs. 1-7) comprising: 				an integrated circuit device (Fig. 1), the integrated circuit device comprising:		a first transistor body (20) comprising a source region (21) and a drain region (22) with a channel region therebetween [41-45];							a second transistor body (30) comprising a source region (32) and a drain region (31) with a channel region therebetween [41-45], and wherein the second transistor body (30) is orthogonal (Fig. 1) to the first transistor body (20); and			
Nagai does not explicitly teach a display subsystem; a wireless communication interface; a first dielectric layer over the first transistor body, wherein the second transistor body is over the first dielectric layer, a second dielectric layer over the second transistor body.
Yamazaki teaches a CMOS (Figs. 1A-B) comprising a first dielectric layer (210, 211, [54]) over a first transistor body (230), a second transistor body (231) over the first dielectric layer (210, 211, [54]), and a second dielectric layer (222, 223, [54]) over the second transistor body (231). Yamazaki further teaches a display subsystem (Fig. 14A-C), and a wireless communication interface (800).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Nagai as taught by Yamazaki so that a higher integration of the semiconductor device can be achieved ([12], Yamazaki) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 44, Nagai in view of Yamazaki teaches the system of claim 43, wherein the gate (41, Nagai) extends between the first transistor body (20, Nagai) and the second transistor body (30, Nagai).


Allowable Subject Matter
Claims 32-34, 40-41 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 32, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 31, 										yet remains explicitly silent to wherein the contact further couples with a gate of a third transistor body and a fourth transistor body.
Re claim 33, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 31, 										yet remains explicitly silent to wherein the contact comprises a wire that is oriented at an angle of about 45 degrees with the second lengthwise direction.
Re claim 34, Nagai in view of Yamazaki teaches the integrated circuit device structure of claim 31, 										yet remains explicitly silent to wherein the second transistor body is coaxial with a third transistor body.
Re claim 40, Nagai in view of Yamazaki teaches the SRAM of claim 39, 		yet remains explicitly silent to wherein the contact comprises a wire that is oriented at an angle of about 45 degrees with the second transistor body.
Re claim 41, Nagai in view of Yamazaki teaches the SRAM of claim 39, 		yet remains explicitly silent to wherein the contact further couples with a gate of a second NMOS transistor body and a second PMOS transistor body.				Re claim 45, Nagai in view of Yamazaki teaches the system of claim 43, a 
Fried et al. (US Pat. 6,657,259) teaches a CMOS structure (annotated Fig. 8, shown above) wherein a gate (314) comprises a longitudinal axis (annotated Fig. 8, shown above) that is oriented at an angle less than 90 degrees with the second lengthwise direction (annotated Fig. 8, shown above), 							yet remains explicitly silent to wherein the contact further couples with a gate of a third transistor body and a fourth transistor body; and the second transistor body is coaxial with the third transistor body.
Claim 42 is objected to for at least depending from objected claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/22/21